In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00333-CR

____________________


MELVIN WAYNE POWELL, JR. a/k/a MELVIN POWELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 99941




MEMORANDUM OPINION

	A jury found appellant Melvin Wayne Powell, Jr. a/k/a Melvin Powell guilty of
possession of a controlled substance, and the trial court assessed punishment at fifteen years
of imprisonment.
	Powell's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On April 2, 2009, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


  
								 STEVE McKEITHEN
								        Chief Justice

Submitted on August 11, 2009
Opinion Delivered August 26, 2009
Do Not Publish 

Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.